DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the performance constraints" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear if this limitation is intending to reference the previously recited “predefined performance criterion” or something different.

Claim 4 recites the limitation "the theoretical error" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 8, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 is an apparatus claim that references and/or depends from method claim 1.  It is not standard U.S. practice for an apparatus claim to reference and/or depend from a method claim, since method steps do not limit an apparatus per se.  The reference to claim 1 should be removed from claim 8 and/or the desired functionality should be properly incorporated into claim 8 via apparatus limitations.
Claims 2-3, 5-7, and 9 depend from claims 1 and 8 and incorporate the same deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.  
Step 1:  Claim 1 is directed to a method, which is a statutory category of invention.
Step 2A Prong One:  Claim 1 recites the steps of setting coefficients, setting gains, and defining errors.  These limitations recite concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Step 2A Prong Two:  Claim 1 does not recite any additional elements beyond the judicial exception.  The preamble does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim.  Instead, it indicates an intended use for the claimed method, i.e., the method is intended for use in the setting of a proportional integral-type corrector in a command device of a servo-controlled system.  As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B:  Since claim 1 does not recite any additional elements beyond the judicial exception as noted above with respect to Step 2A Prong Two, then likewise the claim as a whole does not amount to significantly more than the recited exception.

Dependent claims 2-7 do not cure the deficiencies noted above with respect to independent claim 1.
Claims 2-6 are also directed to concepts that fall into the “mathematical concept” and/or “mental process” groups of abstract ideas.
Claim 7 recites the additional elements of one or more memory units and at least one processor for automatically carrying out the setting method.  But these elements are recited so generically that they represent no more than mere instructions to apply the judicial exceptions 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajinikanth et al., “Setpoint weighted PID controller tuning for unstable system using heuristic algorithm”, Archives of Control Sciences, Volume 22, No. 4, 2012.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	A control command device a servo-controlled system, in particular of a servo valve-cylinder system, the control command device including a setpoint inputted into a corrector, the output signal of the corrector being inputted into the servo-controlled system, the servo-controlled system producing a response, the response also being inputted into the corrector, in which the corrector is a proportional integral-type corrector comprising a setpoint weighter, the setpoint weighter including a setpoint weighting coefficient (e.g., Fig. 2), the setpoint weighting coefficient of the corrector being set by means of a setting method according to claim 1 (doesn’t limit the claimed “device”).
9.	The command device according to claim 8, wherein the corrector is configured to generate a command corresponding to the sum of:
The error integrated and modified by an integral gain,
The difference between a weighted setpoint weighted by the setpoint weighting coefficient and the response of the servo-controlled system, this difference being modified by a proportional gain,5PRELIMINARY AMENDMENTAttorney Docket No.: Q256045Appln. No.: National Stage of PCT/FR2018/053464 
wherein the integral gain, the proportional gain and the setpoint weighting coefficient are parameters of the corrector that can be set (e.g., Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






02/11/22